DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 07/11/2022.  Claims 1-2, and 7-8 were amended.   Claims 1-10 are currently pending in the present application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A data reporting method for logistics containers, wherein each logistics container comprising a terminal, each terminal comprising a first communication module and a second communication module, and a communication distance of the second communication module is greater than a communication distance of the first communication module, the method comprising:
caching a first message if the second communication module of a first terminal being in sleeping state when a server sending the first message to the second communication module of the first terminal;
reporting identifications of other surrounding terminals detected by the second terminal through the first communication module of a second terminal to the server when the second terminal communicating with the server through the second communication module of the second terminal;
sending a second message to the second terminal if the server detecting that an identification of the first terminal is included in the identifications of other surrounding terminals reported by the second terminal;
in response to the second message, the second terminal waking up the second communication module of the first terminal through the first communication module of the second terminal;
the first terminal communicating with the server through the second communication module of the first terminal to receive the first message.
2. (Currently Amended) The method of claim 1, wherein the second terminal waking up the second communication module of the first terminal through the first communication module of the second terminal, further comprising:
the second terminal transmitting a preset identification code at a preset frequency point through the first communication module of the second terminal;
the first terminal detecting an energy value of a wireless signal at the preset frequency point, and if the detected energy value exceeding a preset threshold, waking up a second unit of the first terminal in sleep, and the second unit receiving the wireless signal within a preset time period and detecting whether the preset identification code exists in the received wireless signal, and waking up the second communication module of the first terminal if the preset identification code is detected.
3. (Currently Amended) The method of claim 1, wherein the first communication module is a Sub-1GHz module, a Bluetooth module, a ZigBee module, or a WIFI module;
the second communication module is a module based on a mobile communication network.
4. (Currently Amended) The method of claim 1, wherein the preset identification code is:
a unique identification of the terminal, wherein the unique identification of different terminals is different;
or, an identification of the user to which the terminal belongs, wherein each user owns one or more terminals.
5. (Original) The method of claim 1, wherein the terminal is installed in a recyclable logistics container, and the terminal also comprise one or more sensors for detecting the state of the recyclable logistics container.
6. (Original) The method of claim 5, wherein the sensor comprises one or any combination of the following: temperature sensor, humidity sensor, acceleration sensor, gyroscope, satellite positioning device and switching device.
7. (Currently Amended) A data reporting system for logistics containers, wherein each logistics container comprising a terminal, each terminal comprising a first communication module and a second communication module, and a communication distance of the second communication module is greater than that of the first communication module; the system comprising a first terminal, a second terminal and a server, wherein:
the server configured to cache a first message if the second communication module of the first terminal is in sleeping state when the server sending the first message to the second communication module of the first terminal, and send a second message to the second terminal if it is detected that an identification of the first terminal is included in an identifications of other surrounding terminals reported by the second terminal;
the first terminal configured to communicate with the server through the second communication module of the terminal to receive the first message;
the second terminal configured to report the identifications of other surrounding terminals detected by the second terminal through the first communication module of the second terminal to the server when communicating with the server through the second communication module of the second terminal, and responding to the second message, the second terminal waking up the second communication module of the first terminal through the first communication module of the second terminal.
8. (Currently Amended) The system of claim 7, wherein the second terminal is also configured to transmit a preset identification code at a preset frequency point through the first communication module of the second terminal;
the first terminal is also configured to detect an energy value of the wireless signal at the preset frequency point, and wake up a second unit of the first terminal if the detected energy value exceeding a preset threshold, and the second unit is configured to receive the wireless signal within a preset period of time and detect whether the preset identification code exists in 
9. (Currently Amended) The system of claim 7, wherein the first communication module is a Sub-1GHz module, a Bluetooth module, a ZigBee module, or a WIFI module;
the second communication module is a module based on a mobile communication network.
10. (Currently Amended) The system of claim 8, wherein the preset identification code is:
a unique identification of the terminal, in which the unique identification of different terminals is different; 
or, an identification of the user to which the terminal belongs, in which each user owns one or more terminals. 


Notable Prior Art Reference:  
Liao et al. (US 2018/0041501 herein Liao): Liao teaches wireless authentication method and device of recyclable logistics apparatus, the recyclable logistics apparatus comprises a wireless beacon unit which periodically transmits a broadcast frame, the broadcast frame at least includes a unique identity of the wireless beacon unit.  First mobile terminal receives the broadcast frame and uploads collected first frame information as first upload information to a cloud server, the cloud server generates authentication information according to an authentication rule; the cloud server associates the first upload information with the authentication information and stores them in a database; and the cloud server transmits the authentication information to second mobile terminal, the second mobile terminal also receives the broadcast frame and through the authentication information, collected second frame information is compared with the first frame information with is associated with the authentication information so as to complete delivery (Abstract).  These teachings of Liao differ and fall short of the present application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648